DETAILED ACTION
REMARKS
	In response to the reverse decision of the Board of Patent Appeals and Interferences on Appeal Brief filed on March 22, 2019, claims 1-24 rejection reversed by the Board of Patent Appeals and Interferences decision mailed on January 27, 2021.  Claims 1-24 are pending in this application in which claims 1 and 8, and 15 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 8/28/2019 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

ALLOWANCE
	Claims 1-24 are allowed over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gordon et al.  United States Patent Publication No. 2012/0278725,
Newstadt et al. United States Patent No. 9,613,382.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue .

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157